Citation Nr: 0100306	
Decision Date: 01/05/01    Archive Date: 01/11/01

DOCKET NO. 96-17 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


1.  Entitlement to an increased evaluation for chondromalacia 
of the left knee, currently evaluated as 10 percent 
disabling.  

2.  Entitlement to an increased evaluation for chondromalacia 
of the right knee, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


INTRODUCTION

The appellant had active duty from December 1986 until 
February 1989.   

This matter was last before the Board of Veterans' Appeals 
(Board) in February 2000 for review of the appellant's claims 
of entitlement to an increased evaluation for bilateral knee 
disabilities and for entitlement to an annual clothing 
allowance.  The Board denied increased evaluations and 
remanded the claim for a clothing allowance.   

Following the Board's denial of entitlement to the benefits 
sought, the appellant sought review of Board's decision 
relative to the evaluations for his bilateral knee 
disabilities before the U.S. Court of Appeals for Veterans 
Claims ("Court").  By order dated in September 2000, 
pursuant to a Joint Motion for Remand signed by 
representatives of the appellant and the Acting Secretary of 
Veterans Affairs, the Court vacated that part of the Board's 
decision as to the appellant's increased rating claims and 
remanded the case to the Board for readjudication. 


REMAND

The Board notes that the appellant's right and left knee 
disorders are currently evaluated under the provisions of 
38 C.F.R. § 4.71a, Diagnostic Codes 5099-5257 pertaining to 
unspecified impairments of the knee.  The assignment of a 
particular Diagnostic Code is "completely dependent on the 
facts of a particular case."  See Butts v. Brown, 5 Vet. 
App. 532, 538 (1993).  It has been observed that one 
Diagnostic Code may be more appropriate than another based on 
such factors as an individual's relevant medical history, the 
current diagnosis and demonstrated symptomatology.  It has 
been similarly held that any change in Diagnostic Code by a 
VA adjudicator must be specifically explained. See Pernorio 
v. Derwinski, 2 Vet. App. 625, 629 (1992).   

Specifically, it was pointed out in the Joint Motion for 
Remand that the Board should consider for potential 
application any relevant diagnostic criteria pertinent to 
medial collateral ligament tendonitis, internal derangement, 
patellofemoral syndrome and ligamentous laxity.  Also to be 
considered are the effects of pain; VA regulations stipulate 
that functional impairment must be considered in assessing 
the severity of these orthopedic disabilities.  See 38 C.F.R. 
§§ 4.40, 4.45 and 4.59 (2000).  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  

The Court has held that the duty to assist the appellant in 
obtaining and developing available facts and evidence to 
support the claim includes obtaining adequate VA examination.  
This duty is neither optional nor discretionary.  Littke v. 
Derwinski, 
1 Vet. App. 90 (1990).  This duty also includes providing 
additional VA examinations by a specialist when recommended.  
Hyder v. Derwinski, 1 Vet. App. 221 (1991).  The fulfillment 
of the statutory duty to assist includes conducting a 
thorough and contemporaneous medical examination, one which 
takes into account the records of prior medical treatment, so 
that the evaluation of the claimed disability will be a fully 
informed one.  Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  The duty to assist includes an examination that 
adequately evaluates the functional impairment due to pain 
caused by the service-connected condition.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45, 4.59 
(2000).

Accordingly, these matters are REMANDED for the following 
actions:

1.  The RO should contact the appellant 
and ascertain if the appellant has 
received any VA, private or other medical 
treatment that is not evidenced by 
record.  The appellant should be provided 
with the necessary authorizations for the 
release of any treatment records not 
currently on file.  The RO should then 
obtain these records and associate them 
with the claims folder.   

2. The appellant should then be afforded 
a VA examination by an appropriate 
specialist to determine the severity of 
the current service-connected knee 
disabilities.  The RO will ensure that 
the examination is conducted in 
accordance with the following:

a.  The claims folder and a copy of 
this remand must be made available 
to the physician for review in 
conjunction with the examination, 
and the examiner must acknowledge 
the receipt and review of both the 
remand and the claims folder in any 
examination report generated as a 
result of this remand.

b.  With regard to the service-
connected bilateral knee disorder, 
the examiner should record pertinent 
medical complaints, symptoms, and 
clinical findings, including 
specifically active and passive 
range of motion in degrees, and 
comment on the functional 
limitations, if any, caused by the 
appellant's service-connected 
disability, in particular limited 
movement due to pain, weakened 
movement, excess fatigability, and 
incoordination upon use.  The 
examiner must comment upon whether 
there exists any clinical evidence 
supportive of the appellant's 
subjective complaints.  

If the examiner finds a knee 
disability other than 
chondromalacia, the examiner should 
provide an opinion as to whether 
such disorder is related to the 
service-connected disability.  If no 
such relationship exists, the 
examiner should identify the 
symptoms associated with the 
service-connected disability only; 
if the examiner cannot distinguish 
between service-connected and 
nonservice-connected symptomatology, 
the examiner should so state.  

c.  The report of the examination 
should be associated with the 
appellant's claims folder.

3.   Thereafter, the case should be 
readjudicated by the RO.  The RO should 
pay careful attention to the September 
2000 Joint Motion for Remand, a copy of 
which has been placed in the appellant's 
VA claims folder.  Consideration should 
be accorded as to whether DeLuca v. 
Brown, 8 Vet. App. 202 (1995), 38 C.F.R. 
§§ 4.40, 4.45, 4.59 or any precedential 
opinion of VA General Counsel applies, 
and if so, whether these provisions allow 
a basis for any change in the award of 
compensation benefits.  The RO must 
articulate with specificity its selection 
of the applicable Diagnostic Codes as it 
applies to all relevant evidence.  If 
appropriate, separate disabilities 
ratings are to be assigned.  See Esteban 
v. Brown, 6 Vet. App. 259 (1994).  
38 C.F.R. § 3.102 (2000).   

4. The RO must review the claims file to 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub.L. No. 106-475 is completed.  For 
further guidance on the processing of 
this case in light of the changes in the 
law, the RO should refer to VBA Fast 
Letter 00-87 (November 17, 2000), as well 
as any pertinent formal or informal 
guidance that is subsequently provided by 
the Department, including, among other 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent Court decisions that are 
subsequently issued should also be 
considered.

5.  If all benefits sought are not 
granted, the appellant and his 
representative should be furnished with a 
Supplemental Statement of the Case and 
provided an opportunity to respond.  The 
Supplemental Statement of the Case must 
apprise the appellant of the applicable 
law and regulations pertaining to the 
claims at issue, as well as law and 
regulations pertinent to perfecting an 
appeal.  Following issuance of the 
Supplemental Statement of the Case, the 
RO should conduct any further appellate 
proceedings as are established by 
relevant statute, regulation and 
precedent.  

The case should then be returned to the Board for further 
appellate consideration. By this action, the Board intimates 
no opinion, legal or factual, as to the ultimate disposition 
warranted.  The appellant need take no action unless 
otherwise notified; however, the appellant is advised that 
failure to cooperate by not reporting for any scheduled 
examinations may result in the denial of the higher rating 
claim.  38 C.F.R. § 3.655 (2000).

The RO and the appellant are advised that the Board is 
obligated by law to ensure that the RO complies with its 
directives, as well as those of the Court.  The Court has 
stated that compliance by the Board or the RO is neither 
optional nor discretionary.  Where the remand orders of the 
Board or the Court are not complied with, the Board errs as a 
matter of law when it fails to ensure compliance.  Stegall v. 
West, 11 Vet. App. 268, 271 (1998).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

As a final matter, the Board observes that the issue of 
entitlement to an annual clothing allowance was remanded by 
the Board in February 2000 and accordingly was not subject to 
the Court's Order in September 2000.  See the Joint Motion 
for Remand, page 1.   To the extent possible, this matter 
should be addressed while the issues discussed above are in 
remand status. 



________________________________
Barry F. Bohan
Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



